Citation Nr: 9919675	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  97-28 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for 
schizophrenia, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from July 1969 to March 
1972.

This appeal arises from a rating decision of March 1997 from 
the Montgomery, Alabama, Regional Office (RO).


REMAND

In a statement received from the veteran in March 1997, he 
indicated that he was receiving psychiatric treatment at the 
Department of Veterans Affairs (VA) Medical Center at 
Tuskegee, Alabama.  He requested that the RO obtain the 
records of his treatment in 1996 and 1997.  However, the 
record does not reflect that the RO attempted to obtain any 
VA treatment records.  Accordingly, this case must be 
returned to the RO to obtain records of the veteran's 
psychiatric treatment.

During the pendency of the veteran's claim and appeal, the 
psychiatric rating criteria were revised.  The veteran is 
entitled to have his claim considered under both the original 
criteria and the revised criteria, and have the criteria most 
favorable to his claim applied.  Karnas v Derwinski, 1 Vet. 
App. 308 (1991).  The October 1997 statement of the case only 
provided the veteran with the revised rating criteria.  The 
statement of the case is to provide the veteran with a 
summary of the laws and regulations governing his claim.  
Since he is entitled to have his claim considered under both 
the original and revised rating criteria, this case must be 
returned to the RO to provide the veteran with a summary of 
the original psychiatric rating criteria used to evaluate his 
claim.  38 U.S.C.A. § 7105(d)(1) (West 1991); 38 C.F.R. 
§§ 19.29, 19.31 (1998).

The veteran received VA examinations in March 1997 and June 
1998.  While the examiners provided global assessment of 
functioning (GAF) values, the examiners did not provide 
opinions as to the degree of psychiatric impairment.  
Therefore, this case will be returned to the RO for 
additional examination of the veteran.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1998), as set forth in 
Littke v. Derwinski, 1 Vet.App. 90 (1990), requires that the 
VA accomplish additional development of the evidence if the 
record currently before it is inadequate.  

Accordingly, the case is REMANDED for the following:


1.  The RO should request legible copies 
of VA psychiatric treatment records, from 
April 1996 to the present, from the VA 
Medical Center at Tuskegee, Alabama.  

6.  The RO should request that the 
veteran be scheduled for a VA psychiatric 
examination.  All appropriate tests and 
studies should be conducted.  The 
examiner should be requested to fully 
describe the severity of the veteran's 
psychiatric disorder.  The examiner 
should also provide an opinion as to its 
severity and a GAF value.  The examiner 
should present all findings, and the 
reasons and bases therefor, in a clear, 
comprehensive, and legible manner on the 
examination report.  The claims file is 
to be made available to the examiner for 
review prior to evaluation of the 
veteran.

3.  Following completion of the above, 
the RO should again review the veteran's 
claim and determine whether an increased 
disability rating for schizophrenia can 
be granted.  In making its determination, 
the RO should consider both the original 
and revised psychiatric rating criteria.  
The RO should conduct any additional 
evidentiary development deemed necessary.

4.  If the decision remains adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case which includes a 
summary of the original psychiatric 
rating criteria.  The veteran and his 
representative should also be apprised of 
the applicable period of time within 
which to respond.  The case should then 
be returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


